Citation Nr: 1128291	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-26 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction subsequently was transferred to the Veteran's home RO in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

If a Veteran or his representative expresses a desire to appear in person, a hearing on appeal will be granted.  38 C.F.R. § 20.700(a) (2010).  Hearings may be held in Washington, D.C., or at VA field facilities.  38 C.F.R. § 20.705 (2010).  The former are referred to as Central Office hearings, while the latter are referred to as Travel Board hearings.  Additionally, electronic hearings known as Video Conference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. § 20.700(e) (2010).  

Requests for a change in a Travel Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2010).  Such requests must be in writing and must show good cause why a new hearing date is necessary.  Id.  Examples of good cause include, but are not limited to, illness of the Veteran and/or his representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.  If good cause is not shown, the Veteran and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  Id.

In his Appeal to Board of Veterans' Appeals (VA Form 9) dated in August 2008 and received in September 2008, the Veteran requested to appear at a hearing at his local VA office.  He was notified via letter in September 2008 that he could have either a Video Conference or a Travel Board hearing.  He also was asked to complete and submit a form indicating which type of hearing he desired.  No response was received.  Thus, the Veteran was informed in a March 2011 letter that a Travel Board hearing had been scheduled for May 10, 2011.  His response letter indicating that he would be unable to attend this hearing due to a previously scheduled appointment and requesting a new hearing date was received on April 26, 2011.  In July 2011, the claims file was transferred to the Board.

The Veteran's letter requesting that his Travel Board hearing be rescheduled was timely.  It was received on April 26, 2011, precisely two weeks prior to the May 10, 2011, date originally scheduled for the hearing.  The letter also touches upon good cause as to why a new hearing date is necessary.  In this regard, the Veteran indicated that he had a previously scheduled appointment.  Yet he did not provide any further information about the appointment.  While it is unclear whether it was associated with illness or some other reason warranting rescheduling of the hearing, the Board affords the Veteran all reasonable doubt and finds that the request to reschedule the hearing is proper.  Accordingly, another Travel Board hearing shall be rescheduled.  A remand is required to accomplish this task since these hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his representative.

2.  After the hearing, or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


